Citation Nr: 0903367	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for brachial plexopathy, on appeal from an initial 
grant of service connection.

2.  Entitlement to an increased evaluation for the residuals 
of a right shoulder disability (major), evaluated as 10 
percent disabling prior to December 8, 2007.

3.  Entitlement to an increased evaluation for the residuals 
of a right shoulder disability (major), evaluated as 20 
percent disabling after December 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had served on active duty in the US Marine Corps 
from July 1986 to April 1990, and in the US Army from October 
2000 to January 2001.  The veteran has also served in the US 
Army Illinois National Guard.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2007, the veteran presented 
testimony before the Board at the Chicago RO; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.  Following that hearing, the claim was 
remanded by the Board in October 2007 for the purpose of 
obtaining additional medical information.  The veteran 
underwent a VA medical examination in December 2007 and based 
on the results from that exam, the veteran was granted a 20 
percent disability rating for his right shoulder disability, 
effective December 7, 2004.  This is not a full grant of the 
benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these now bifurcated issues remain before the 
Board.

The issues involving an increased evaluation for the 
residuals of a right shoulder injury are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's brachial plexopathy has been shown to cause 
mild neurological impairment of the right upper extremity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for right upper extremity brachial plexopathy have not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.124a, Diagnostic Code 8511 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
October 2003.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Board further notes that the Appeals Management Center 
(AMC) sent the veteran a VCAA-type letter in November 2007.  
That letter informed the veteran of what evidence was 
required to substantiate his claim for an increased 
evaluation.

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) that 
was issued in July 2005.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) (Mayfield 
III).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).  
The record indicates that the veteran most recently underwent 
a VA examination in December 2007, and those results have 
been included in the claims folder.  The Board finds that the 
VA has met its duty to assist the veteran in obtaining a 
medical examination of the veteran.  The Board will, 
therefore, consider the claim based on the evidence 
previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did avail himself of this opportunity and 
in August 2007, he provided testimony before the undersigned 
Veterans Law Judge (VLJ).  During that hearing, the veteran 
described described the limitations produced by the brachial 
plexopathy.  He further described the medications he took for 
the condition.  Moreover, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
veteran's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's October 2007 Remand 
for the issue discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the SSOC that was sent to the veteran in 
March 2008.  That SSOC specifically discussed the contents of 
Dingess and how the Dingess claim could affect the veteran's 
case.  Because this notice has been provided, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Also decided while the veteran's claim was pending was the 
case of Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008).  
According to Vazquez, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Notwithstanding the above, because this issue 
involves the assignment of a disability evaluation based on 
an original grant of service connection, Vasquez-Flores does 
not apply.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and SSOC and the 
claimant was told why a higher rating was not warranted under 
that criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the main issue before 
the Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

The veteran has been awarded service connection for right 
upper extremity brachial plexopathy.  The right shoulder is 
the veteran's dominant or major shoulder.  This disability 
causes decreased movement or sensation in the arm and 
shoulder due to a nerve problem.  A 20 percent rating has 
been assigned, by analogy, in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 8511 
(2008).  Under Diagnostic Code 8511, incomplete paralysis of 
the major extremity is rated 20 percent when mild, 40 percent 
when moderate, and 50 percent when severe.  38 C.F.R. § 
4.124a, Diagnostic Code 8511 (2008).  A 70 percent rating is 
warranted for complete paralysis.  Id.  Complete paralysis 
contemplates adduction, abduction, and rotation of the arm, 
flexion of the elbow, and extension of the wrist that is lost 
or severely affected.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Prior to being service-connected for this condition, the 
veteran underwent a VA Joints Exam in January 2004.  
Examination of the right arm and shoulder were visually 
inspected and found to be without atrophy and comparable to 
the left upper extremity with shoulder.  It was noted that 
there was some decreased sensation in nerve distribution 
along the ulnar border of his fifth digit.  Deep tendon 
reflexes were 2+ in the biceps, triceps, brachioradialis, and 
symmetrical to the left side.  He did not have any 
significant impingement.  Moderate or greater partial 
paralysis or complete paralysis was not diagnosed.  

Another examination was accomplished in December 2007.  
Before the exam, the veteran complained of a lack of 
dexterity and strength in his right arm.  He said that the 
right extremity was hypersensitive and that he had decreased 
sensation in the proximal end of the arm.  The examiner 
reviewed the veteran's medical records which included the 
results of an electromyographic study.  That study showed no 
evidence of any significant cervical or brachioplexopathy.  
During the exam, the doctor noticed that there was no 
significant muscle atrophy of the right upper extremity in 
comparison with the left.  Some nerve hypersensitivity to 
light touch was reported but the veteran was also able to 
grip his right hand without problems.  Deep tendon reflexes 
were "normal".  The examiner did note that, in his opinion, 
the veteran's complaints seemed out-of-proportion with the 
actual physical findings.  It is further noted that the 
examiner did not find that upper extremity paralysis.  
Moreover, the upper right extremity was not found to be 
moderate or severely semi-paralyzed.  

In conjunction with his claim, the veteran's medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show that the 
veteran has received treatment for his condition.  That 
treatment has included the prescription of medications for 
the relief of symptoms produced by the brachial plexopathy.  
Nevertheless, the same medical records do not show that the 
veteran has been diagnosed as suffering from moderate or 
severe incomplete paralysis or for that matter complete 
paralysis.  


Given the foregoing findings, it is the determination of the 
Board that the service-connected right upper extremity 
brachial plexopathy is not analogous to moderate incomplete 
paralysis of the lower radicular group, and, therefore, a 
disability rating greater than 20 percent is not warranted.  
The veteran's assertions as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The Board thus 
concludes that the preponderance of the evidence is against a 
disability rating greater than 20 percent for the veteran's 
service-connected brachial plexopathy during the entire 
course of the appellate period.  Accordingly, the appeal is 
denied.

Additionally, 38 C.F.R. § 3.321(b)(1) (2008) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the right upper extremity brachial plexopathy 
has caused marked interference with employment or 
necessitated frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 (2008) is not appropriate.


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for brachial plexopathy, on appeal from an initial 
grant of service connection, is denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that case, the Court found 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should provide to the veteran 
all notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claims.  The notice should conform 
to the requirements of Vazquez-Flores, as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance. 

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


